This was an action for damages for injury to a mule, commenced by the defendant in error, plaintiff below, against the plaintiff in error, defendant below. Upon trial to a jury, there was a verdict for the plaintiff, upon which judgment was duly rendered, to reverse which this proceeding in error was commenced.
All the errors assigned are predicated upon rulings of the court below on objections taken to the introduction or rejection of testimony offered at the trial, and to certain instructions given by the court to the jury. By section 4791, Rev. Laws 1910, we are required to disregard errors of this class which do not affect any of the substantial rights of the adverse party; and the same section further provides that no judgment shall be reversed or affected by reason of such error or defect. Mullen v. Thaxton, 24 Okla. 643, 104 P. 359. We have examined the part of the record called to our attention by counsel, and are of the opinion that none of the errors complained of affect any of the substantial rights of the adverse party.
For the reason stated, the judgment of the court below is affirmed.
All the Justices concur.